Filed 4/15/22 Missinato v. Missinato CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 MARCO MISSINATO,                                               B305989

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. BC722155)
           v.

 ELISABETTA MISSINATO,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Richard L. Fruin, Jr., Judge. Reversed.
     Matthew D. Kanin; AlvaradoSmith and W. Michael
Hensley for Defendant and Appellant.
     Oldman, Cooley, Sallus, Birnberg, Coleman & Gold and
Melody Heinemann Dosch for Plaintiff and Respondent.
                       INTRODUCTION

       Marco Missinato sued his sister, Elisabetta Missinato,
claiming a 50 percent ownership interest in residential property
Elisabetta purchased with funds provided by their mother, Anna
Rossi. Marco alleged that, although title to the house was in
Elisabetta’s name, Rossi intended, and her children orally
agreed, the property would be owned equally by Marco and
Elisabetta. Following a court trial, the trial court issued an
interlocutory judgment of partition declaring Marco and
Elisabetta tenants in common and ordering them to sell the
property.
       Elisabetta appeals from the interlocutory judgment,
arguing Marco’s claims were barred by the statute of limitations.
We conclude Marco’s cause of action for partition was barred by
the statute of limitations. We also conclude that, although the
trial court did not (as the parties seem to believe) impose a
resulting trust, Marco’s claim for such a remedy was, in any
event, barred by the statute of limitations as well. Therefore, we
reverse.

      FACTUAL AND PROCEDURAL BACKGROUND

      A.    Rossi Provides Funds To Purchase the Property
      In December 2011 Rossi, an Italian citizen who lived in
Rome, came to Los Angeles to visit her two adult children, Marco
and Elisabetta. Rossi told her children she wanted to give each of
them approximately $450,000 as an advance on their inheritance.
Elisabetta said she wanted to use her share to buy a house. On
January 13, 2012 Rossi transferred approximately $950,000 to




                                2
Marco’s bank account, and the next day Marco gave Elisabetta a
cashier’s check for $900,000.1
       Elisabetta and Rossi began looking at houses with the help
of Andrea Valentine, a real estate agent and friend of Elisabetta.
According to Marco and Rossi, whose testimony the trial court
credited, the family initially looked at homes in the $400,000
price range, but Elisabetta could not find one she liked for that
price. Elisabetta found a house she wanted to purchase on
Oxford Avenue in Los Angeles, but the price was almost
$900,000. Marco, Elisabetta, and Rossi all liked the property and
believed it would be a good investment. Marco told Rossi and
Elisabetta he would combine his gift with Elisabetta’s so that she
could have $900,000 to buy the Oxford Avenue property, if
Elisabetta agreed the two of them would own the property
equally.2
       On January 16, 2012 Elisabetta signed a contract to
purchase the Oxford Avenue property for $865,000. A grant deed
transferring title to Elisabetta was recorded on February 2, 2012.
The family put Elisabetta’s name only on the grant deed because
Rossi believed (incorrectly) that Elisabetta, unlike Marco, was a


1     The money Rossi transferred came from the proceeds of the
sale of two apartments in Rome, one of which had been held in
Marco’s name.

2     Elisabetta’s version, which the trial court did not credit,
was that Rossi gave her $900,000 and that she never looked at
any property priced under $700,000. Elisabetta denied having
conversations with Rossi or Marco about combining her gift with
Marco’s gift to purchase the property and stated Rossi never said
before escrow closed she expected Elisabetta to share the house
with her brother.




                                3
United States citizen and that the family would get a tax benefit
by leaving Marco’s name off the title.3

       B.    A Dispute Arises Over Ownership of the Property
       After the close of escrow, Elisabetta moved to the property,
where she lived until 2016. She converted the garage into a
small apartment and added a kitchenette to one of the bedrooms.
In May or June 2012 Elisabetta’s boyfriend moved in and stayed
for four months. Marco moved to the property in June 2012, but
after two months Elisabetta told him she “needed her own space”
and asked him to leave, which he did. Rossi lived in the house
intermittently between 2012 and 2016, and Elisabetta sometimes
rented rooms to tenants. Elisabetta paid for renovations to and
maintenance of the property, paid property taxes, and kept all
rental income.
       Soon after the family acquired the property, Rossi and
Marco began asking Elisabetta to recognize Marco’s interest in
the property, but she repeatedly ignored or refused their
requests. For example, in late 2013, after Marco became
concerned about his ability to continue working when he was
diagnosed with glaucoma, he asked Elisabetta to sell the property
so he could have his half of the proceeds, but Elisabetta refused.

3      The family’s attempt to defraud the federal and state
taxing authorities was based on a false premise. Although Rossi
testified she thought Elisabetta was a United States citizen when
she purchased the house in 2012, Elisabetta did not become a
citizen until 2013. Rossi knew Marco was not a permanent legal
resident of the United States, and she believed that, if his name
were included on the grant deed, he would owe an additional tax
when he sold his interest.




                                4
When Elisabetta moved to Texas in 2016, Rossi again told
Elisabetta it was time to sell the property and divide the proceeds
with Marco, but Elisabetta did not do so. In June 2018 Marco
wrote Elisabetta, who was living in Texas, and asked her to sell
the property and share the proceeds with him. Elisabetta
responded in July 2018, refusing to sell the property and stating
the property was hers.4

      C.     Marco Sues Elisabetta
      On September 19, 2018 Marco filed this action against
Elisabetta, claiming he was a 50 percent owner of the property.
He alleged in his operative second amended complaint causes of
action for declaratory relief, resulting trust, accounting, breach of
fiduciary duty, conversion, quasi contract seeking restitution,
breach of oral partnership, and partition by sale.
      Following a three-day court trial, the court found in favor of
Marco, ruling he “established his claim to a one-half interest in
the property under a resulting trust by clear and convincing
evidence.” The court found that, before Rossi funded the
purchase of the property, Elisabetta agreed Marco would have an


4     Elisabetta’s response is not in the record, and only portions
of Marco’s letter are. Marco wrote: “‘The reason I’m writing to
you is to bring up the subject once again of our family home in
Los Angeles and reset our family communion of unconditional
love and support’” and “‘I know this is an emotional subject for us
as every time I have brought it up over the years, you have no
desire to discuss it.’” He also wrote: “‘The only reason mother
had the property put in your name . . . was because you are a
United States citizen, which saved on having to pay taxes on the
purchase price.’”




                                 5
equal interest in the property. The court credited Rossi’s
testimony (and Marco’s “consistent testimony”) that Elisabetta
had no objection to the arrangement. The court rejected
Elisabetta’s statute of limitations defense, ruling the statute of
limitations for a claim for a resulting trust does not accrue until
the beneficiary has actual knowledge of the repudiation or breach
of trust, which the court found did not occur until Elisabetta’s
July 2018 email to Marco. The court observed that, although
there “were undoubtedly discussions with Elisabetta about the
fairness of her refusal to acknowledge her brother’s interest in
the house purchased with their mother’s gifts to both children,”
there was “no credible evidence that Elisabetta repudiated their
claims until the summer of 2018.” The court concluded Marco’s
action, filed in September 2018, was timely.
       The court issued an “interlocutory judgment for partition
by sale of real property” declaring that Marco and Elisabetta
owned the property as tenants in common and that “sale of the
property and division of the proceeds would be more equitable
and practical than a physical division of the property.” The court
ordered the property to be listed for sale, required the parties to
agree on a real estate broker to list the property (with the court
to appoint a broker if they could not agree), required the listing
price to be least $1.5 million, and directed each party to “execute
a grant deed and provide information as requested to obtain title
insurance and convey the property to the buyer(s).” Elisabetta
timely appealed from the interlocutory judgment.




                                 6
                          DISCUSSION

      A.     The Trial Court Issued an Interlocutory Judgment of
             Partition, Not an Order Imposing a Resulting Trust
       The parties spend most of their time and effort discussing
which statute of limitations applies to a claim for a resulting
trust and when such a claim accrues. Elisabetta argues the
applicable statute of limitations is four years under Code of Civil
Procedure section 343,5 which she contends began to run when
she repudiated Marco’s interest in 2012. She argues in the
alternative the applicable statute of limitations is five years
under section 318, which she contends began to run when Marco
lost possession of the property in 2012. Under either provision,
Elisabetta argues, Marco’s action, filed in September 2018, is
barred. For his part, Marco argues that the applicable statute of
limitations is four years under section 343, but that it did not
begin to run until July 2018, when Elisabetta sent Marco an
email stating she would not sell the property.
       Both sides’ arguments are off target. Although the trial
court stated in its statement of decision it would impose a
resulting trust, the court did not impose a resulting trust (or at
least the court hasn’t imposed one yet). Instead, the court
entered what both sides agree makes the judgment appealable
(see § 904.1, subd. (a)(9); Starcevic v. Pentech Financial Services,
Inc. (2021) 66 Cal.App.5th 365, 375): an interlocutory judgment of
partition. The interlocutory judgment declared Marco and
Elisabetta jointly owned the property as tenants in common and


5     Statutory references are to the Code of Civil Procedure.




                                 7
ordered the property to be sold. The court did not impose a
resulting trust.

      B.      Marco’s Cause of Action for Partition Is Barred by the
              Statute of Limitations
       So, what statute of limitations applies to Marco’s cause of
action for partition? The “general rule [is] that the action for
partition between tenants in common is not barred by the lapse of
time.” (Akley v. Bassett (1922) 189 Cal. 625, 645; see Adams v.
Hopkins (1904) 144 Cal. 19, 27 [“The statute of limitations never
bars relief between tenants in common in an action of partition.”];
Patrick v. Alacer Corp. (2011) 201 Cal.App.4th 1326, 1338 [same];
Sangiolo v. Sangiolo (1978) 87 Cal.App.3d 511, 513 [there is no
statute of limitations for a cause of action for partition by an
owner of property].)
       But in an action for partition where the defendant disputes
the plaintiff has an ownership interest in the property, thus
requiring the plaintiff to prove he or she has such an interest, the
applicable statute of limitations is the one that applies to the
cause of action on which the plaintiff claims an ownership
interest. (See Akley v. Bassett, supra, 189 Cal. at p. 645 [“the
statute of limitations may be resorted to in an action of partition,
so far as it establishes an interest in the property”].) In such a
situation, courts determine the gravamen of the plaintiff’s claim
to an interest in the property. (See Hensler v. City of Glendale
(1994) 8 Cal.4th 1, 22 [“To determine the statute of limitations
which applies to a cause of action it is necessary to identify the
nature of the cause of action, i.e., the ‘gravamen’ of the cause of
action.”]; Robin v. Crowell (2020) 55 Cal.App.5th 727, 739 [“‘The




                                 8
gravamen of an action depends on the nature of the right sued
upon or the principal purpose of the action.’”].)
       And what is the basis or gravamen of Marco’s claim to an
interest in the property? Marco’s claim is that Elisabetta
breached an oral agreement she and Marco would both own the
property, even though they put title in her name. Specifically,
Marco alleges that he and Elisabetta “entered into an oral
agreement to purchase property with money they had received
from their Mother”; that the two siblings “decided to purchase the
property together as partners and made an oral agreement to do
so”; that Elisabetta “took title to the Property in her name only
with the agreement that [Marco] would share equally in any
Proceeds generated by the Property”; that Marco and Elisabetta
“always intended and understood that [Elisabetta] held the
Property for the benefit of both parties”; and that, as a
“proximate result of [Elisabetta’s] breach of the oral partnership,
[Marco] has been harmed.” That’s a cause of action for breach of
oral contract or, as Marco alternatively describes it, breach of an
oral partnership agreement. And what is the statute of
limitations for breach of an oral agreement or oral partnership
like the one Marco alleges he had with his sister? Two years.
(§ 339; Lucioni v. Bank of America, N.A. (2016) 3 Cal.App.5th
150, 164.)
        Elisabetta, however, has given her brother a gift in this
litigation: She does not argue the applicable statute of
limitations is two years. Although she raised the two-year
statute of limitations in her answer and her trial brief, on appeal
Elisabetta argues (incorrectly) the statute of limitations is four
years under section 343, giving her brother an extra two years.
Thus, under Elisabetta’s theory, the issue is whether Marco’s




                                9
cause of action accrued before September 19, 2014, four years
before Marco filed this action on September 19, 2018.
       Elisabetta argues the statute of limitations began to run in
2012, when she “ousted” him from the property and refused to
acknowledge his ownership interest. Marco argues, and the trial
court ruled, the statute of limitations did not begin to run until
July 2018, when Elisabetta sent Marco an email repudiating his
claim and refusing to sell the property. Although both sides cite
the wrong statute of limitations, we decide the issues the parties
ask us to decide. (See United States v. Sineneng-Smith (2020)
___ U.S. ___, ___ [140 S.Ct. 1575, 1579, 206 L.Ed.2d 866] [courts
“‘normally decide only questions presented by the parties’”].)
       When a cause of action accrues is generally a question of
fact we review for substantial evidence or, where the underlying
facts are not in dispute or susceptible of more than one legitimate
inference, a question of law we review independently. (Madani v.
Rabinowitz (2020) 45 Cal.App.5th 602, 607.) But because the
statute of limitations is an affirmative defense, on which the
defendant has the burden of proof (Pollock v. Tri-Modal
Distribution Services, Inc. (2021) 11 Cal.5th 918, 945), the
standard of review is different (Dreyer’s Grand Ice Cream, Inc. v.
County of Kern (2013) 218 Cal.App.4th 828, 838). Where the
appellant has failed to meet his or her burden of proof at trial,
“‘the question for a reviewing court becomes whether the evidence
compels a finding in favor of the appellant as a matter of law’”
because “‘the appellant’s evidence was (1) “uncontradicted and
unimpeached” and (2) “of such a character and weight as to leave
no room for a judicial determination that it was insufficient to
support a finding.”’” (Ibid.; see Lent v. California Coastal Com.
(2021) 62 Cal.App.5th 812, 837-838 [applying this standard to the




                                10
defense of laches]; Eisen v. Tavangarian (2019) 36 Cal.App.5th
626, 647 [applying this standard to the defenses of waiver and
estoppel].) The appellant in this situation has an “‘almost
impossible’” burden. (Atkins v. City of Los Angeles (2017)
8 Cal.App.5th 696, 734.)
        And yet Elisabetta has met it here: The uncontradicted
and unimpeached evidence compels a finding that, no later than
2013, Elisabetta repudiated Marco’s alleged oral agreement that
he had an ownership interest in the property and that he was
entitled to half the proceeds upon a sale. Marco testified several
times that in “late 2013,” when he was diagnosed with glaucoma
and became concerned about his ability to continue working, he
asked Elisabetta to sell the property and share the proceeds, but
that she refused. When Marco was asked, “And at all times since
[late 2013], your sister said, ‘No, it’s not half your house, Marco,
it’s all mine,’ correct?” Marco responded, “Yes.” Marco testified
that, when he asked Elisabetta to sell the house in 2013,
Elisabetta told him “it was her house and she [did not] want to
sell it, more or less.” Elisabetta similarly testified that in or
about 2013 Marco demanded she sell the property and share the
proceeds with him and that she refused.6 Marco’s repeated and



6     The dissent points to testimony that Elisabetta suggested
to Rossi that Marco take $450,000 from Elisabetta’s inheritance
when Rossi died. (Dis. opn., post at p. 8.) This testimony, rather
than amounting to “an acknowledgement that Marco had an
interest in the house” (id. at p. 9), confirms the opposite:
Elisabetta was telling Rossi that the house was not half Marco’s
and that, if Rossi wanted to even things out, she could give Marco
$450,000. If Elisabetta were acknowledging Marco had a




                                 11
consistent testimony Elisabetta told him in 2013 that he did not
have an interest in the house and that she would not sell it and
share the proceeds with him was uncontradicted and
unimpeached.7 Therefore, Marco’s cause of action for partition
accrued in 2013, and even under Elisabetta’s generous four-year
statute of limitations, Marco’s claim was barred. (See Ram’s Gate
Winery, LLC v. Roche (2015) 235 Cal.App.4th 1071, 1075 [cause
of action for breach of contract accrues at the time of the breach];
Gaglione v. Coolidge (1955) 134 Cal.App.2d 518, 526 [statute of
limitations for breach of oral contract cause of action begins to
run upon “an absolute repudiation of the contract”].)8


50 percent interest in the house, there would be no reason for her
to suggest Rossi should increase Marco’s inheritance by $450,000.
7      At one point Marco testified these conversations occurred in
“late 2012,” but the context of the questioning suggests he meant
late 2013. At another point Marco stated these conversations
occurred in “2013 or 2014,” but he later clarified they were in
2013. In any event, Marco does not argue the statute of
limitations does not bar his cause of action for partition because
these conversations occurred between September 19, 2014 and
December 31, 2014. And because the statute of limitations is
actually two years, a few months either way in 2013 or 2014
doesn’t really matter.

8      The dissent asserts that “nowhere in the statement of
decision did the trial court find that the . . . discussions between
Elisabetta and Marco,” where Elisabetta told her brother the
house was hers and not his, “occurred in 2013” and that the
“statement of decision is silent as to this point.” (Dis. opn., post
at p. 3.) The issue, however, is not whether the trial court made
such a finding, but whether the evidence compels a finding




                                 12
      C.      Marco’s Claim for a Resulting Trust Was Barred by
              the Statute of Limitations
       As discussed, although they disagree about when Marco’s
claim for a resulting trust accrued, both Elisabetta and Marco
argue the applicable statute of limitations is section 343, which
provides that “[a]n action for relief not hereinbefore provided for
must be commenced within four years after the cause of action
shall have accrued.” Even if the court had imposed a resulting
trust (which it didn’t), and even if a resulting trust were a cause
of action (which it isn’t; it’s a remedy),9 Marco’s claim would be
barred under a four-year statute of limitations.
       A “‘“resulting trust arises from a transfer of property under
circumstances showing that the transferee was not intended to
take the beneficial interest . . . . It has been termed an ‘intention-
enforcing’ trust, to distinguish it from the other type of implied
trust, the constructive or ‘fraud-rectifying’ trust.’” . . . [¶]
Ordinarily a resulting trust arises in favor of the payor of the
purchase price of the property where the purchase price, or a part
thereof, is paid by one person and the title is taken in the name of


Elisabetta told Marco this in 2013. And it does. As the dissent
acknowledges, “the parties stipulate[d] that Elisabetta testified:
‘In or about 2013, [Marco] demanded that [Elisabetta] sell the
Property and give him half the proceeds. [Elisabetta] told
[Marco] that she would not, as the Property was hers and hers
alone.’” (Id. at p. 5.)

9      See Marvin v. Marvin (1976) 18 Cal.3d 660, 665 (resulting
trust is an equitable remedy); Stansfield v. Starkey (1990)
220 Cal.App.3d 59, 76 (resulting trust is a remedy, not a cause of
action).




                                 13
another.” (Martin v. Kehl (1983) 145 Cal.App.3d 228, 238; see
Fidelity National Title Ins. Co. v. Schroeder (2009)
179 Cal.App.4th 834, 847-848; Calistoga Civic Club v. City of
Calistoga (1983) 143 Cal.App.3d 111, 117.) “The statute of
limitations does not run on a beneficiary of a resulting trust until
he has actual knowledge of repudiation or breach of trust.”
(Martin, at p. 240; see Berniker v. Berniker (1947) 30 Cal.2d 439,
447-448 [“In the absence of a repudiation by the trustee, the
statute of limitations does not begin to run against a voluntary
resulting trust.”]; Estate of Yool (2007) 151 Cal.App.4th 867, 875
[same].) Marco’s uncontradicted and unimpeached testimony
was that Elisabetta repudiated any basis for a resulting trust in
2013. Therefore, Marco’s claim for a resulting trust (such as it
was) is barred under a four-year statute of limitations.

                         DISPOSITION

      The interlocutory judgment of partition is reversed.
Elisabetta is to recover her costs on appeal.



                                      SEGAL, J.

      We concur:



                   PERLUSS, P. J.          WISE, J.*

*     Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                 14
WISE, J., Dissenting.

      I agree with the majority’s opinion on nearly every
substantive point from the recitation of the facts to the applicable
law. It is the majority’s factual inferences and its conclusion with
which I respectfully disagree. Neither the record nor the law
supports the majority’s determination that the uncontradicted
and unimpeached evidence compels this court to find that Marco’s
claim was barred by the statute of limitations because “no later
than 2013, Elisabetta repudiated Marco’s alleged oral agreement
that he had an ownership interest in the property and that he
was entitled to half the proceeds upon a sale.” After a three-day
bench trial the court made a contrary finding: “There were
undoubtedly discussions with Elisabetta about the fairness of her
refusal to acknowledge her brother’s interest in the house
purchased with their mother’s gifts to both children, but there is
no credible evidence that Elisabetta repudiated their claims until
the summer of 2018.” The trial court’s factual finding is
supported by the record and is entitled to deference.
      As the majority notes, the statute of limitations is an
affirmative defense and Elisabetta has the burden of proof.
(Pollock v. Tri-Modal Distribution Services, Inc. (2021) 11 Cal.5th
918, 945.) Because the trial court found Elisabetta failed to meet
her burden at trial, the question on appeal is whether the
evidence presented during the bench trial compels us to find in
favor of Elisabetta as a matter of law because the evidence was
“‘“uncontradicted and unimpeached”’” and “‘“of such a character
and weight as to leave no room for a judicial determination that
it was insufficient to support a finding.”’” (Dreyer’s Grand Ice
Cream, Inc. v. County of Kern (2013) 218 Cal.App.4th 828, 838.)
We must consider the evidence in the light most favorable to
Marco and draw all reasonable inferences in support of the trial
court’s findings. (Citizens Business Bank v. Gevorgian (2013) 218
Cal.App.4th 602, 613.) “Under the doctrine of implied findings,
the reviewing court must infer, following a bench trial, that the
trial court impliedly made every factual finding necessary to
support its decision.” (Fladeboe v. American Isuzu Motors Inc.
(2007) 150 Cal.App.4th 42, 48.) Elisabetta has, as the majority
states, an “‘almost impossible’” burden. (Atkins v. City of Los
Angeles (2017) 8 Cal.App.5th 696, 734.)
       The majority concludes Elisabetta nevertheless has met her
burden here because “Marco testified several times that in ‘late
2013,’ when he was diagnosed with glaucoma and became
concerned about his ability to continue working, he asked
Elisabetta to sell the property and share the proceeds, but that
she refused. When Marco was asked, ‘And at all times since [late
2013], your sister said, “No, it’s not half your house, Marco, it’s
all mine,” correct?,’ Marco responded, ‘Yes.’ Marco testified that,
when he asked Elisabetta to sell the house in 2013, Elisabetta
told him ‘it was her house and she [did not] want to sell it, more
or less.’ Elisabetta similarly testified that in or about 2013 Marco
demanded she sell the property and share the proceeds with him
and that she refused. Marco’s repeated and consistent testimony
Elisabetta told him in 2013 that he did not have an interest in
the house and that she would not sell it and share the proceeds
with him was uncontradicted and unimpeached.” 1


1     At one point on redirect Marco’s counsel mistakenly
references 2012 when asking Marco about his discussions with
Elisabetta regarding the sale of the house. Marco did not correct




                                 2
       Notwithstanding the majority’s conclusion, nowhere in the
statement of decision did the trial court find that the above
referenced discussions between Elisabetta and Marco occurred in
2013. The statement of decision is silent as to this point. In
addition, the evidence on this issue is more nuanced than the
majority’s summary reveals.2 During Marco’s cross-examination
the following exchange occurred:

       Q. “Something happened after the purchase of the property
to trigger your request that the property be sold and you get half
your money, or half the money from the house; that was your
disability? . . .
       A. Yes, there was a repercussion in my health. At certain
point, I was under severe risk to become blind. I have a severe
attack of glaucoma in both my eyes. And, in fact, as per today, I
am completely blind, 100 percent, in my right eye. . . .3

counsel when responding. In footnote 6 the majority concludes,
and I agree, the context of counsel’s questioning suggest he
meant late 2013.

2      For instance, the majority states without qualification, that
“[i]n 2106, Rossi again told Elisabetta it was time to sell the
property and divide the proceeds with Marco, but Elisabetta did
not do so.” However, according to the parties’ Agreed Statement
on Appeal Pursuant to Stipulation (Agreed Statement), Rossi
testified that she “never asked [Elisabetta] to sell the house.”
(Agreed Statement, p. 8.)

3      Marco’s first language is Italian but unlike Rossi he
testified at trial without an Italian interpreter. Although Marco
is a fluent English speaker, at times his testimony was
grammatically incorrect or was missing words. Out of respect,
the transcript is quoted as reported, without the use of [sic].




                                 3
      Q. And when you began to have problems with your vision,
you contacted your sister about selling the house?
      A. At the time, I felt that – because the danger of being
blind, I felt that it would be helpful at this point for me to get my
money, because it will be a great support because I wasn’t able to
work or to do almost anything for a couple of years. So, Yes, I
made a request of Elisabetta.
      Q. And she said, “No.”?
      A. She said, “No.”
      Q. And this was in late 2013?
      A. It’s possible, yes.
      Q. In your deposition, you were asked, “Do you know when
that was?” Your response was, “I think it was late 2013.” Does
that sound familiar?
      A. Yeah. I cannot be 100 percent sure, but this sounds
familiar, yes.
      Q. And at all times since then, your sister said, “No, it’s not
half your house, Marco, it’s all mine,” correct?
      A. Yes.”

       It is clear from Marco’s testimony that the event that
triggered his communication to Elisabetta was his glaucoma
diagnosis. It is of import that much of the testimony occurred
during the first day of trial (November 25, 2019) when, as the
trial court noted in its statement of decision, “The parties did not
hire a reporter . . . and counsel did not provide summaries . . . .”
Marco must have provided additional testimony on this point
during the first day of trial because the Agreed Statement, which
the parties prepared for this appeal and summarizes the
witnesses’ testimony from the first day, attributes the following
to Marco: “In 2013 or 2014, Plaintiff was diagnosed with




                                  4
glaucoma. Concerned for his ability to continue working and
earn a living, Plaintiff asked Defendant to sell the Property so he
could have one-half of the equity. Plaintiff sent this request to
Defendant by e-mail. (No e-mail from 2013 or 2014 was admitted
into evidence.)” (Agreed Statement at pp. 5-6.) Similarly,
Elisabetta must have testified about this issue on the first day of
trial because in the Agreed Statement the parties stipulate
Elisabetta’s testified: “In or about 2013, Plaintiff demanded that
Defendant sell the Property and give him half the proceeds.
Defendant told Plaintiff that she would not, as the Property was
hers and hers alone.” (Agreed Statement at p. 11.)
       In its statement of decision the trial court placed little
weight on these discussions, which were only indirectly
mentioned in a single sentence when the court noted, “[t]here
were undoubtedly discussions with Elisabetta about the fairness
of her refusal to acknowledge her brother’s interest in the house
purchased with their mother’s gifts to both children . . . .” As
noted above, nowhere in its statement of decision did the trial
court make a factual finding about which month and year
Elisabetta and Marco’s above referenced discussions occurred.
       In Fladeboe, the appellate court queried, “In a bench trial,
how does an appellant obtain a record affirmatively proving the
trial court erred by failing to make factual findings on an issue?”
(Fladeboe v. American Isuzu Motors Inc., supra, 150 Cal.App.4th
at p. 58.) The court then answered its question as follows:
“When the court announces its tentative decision, a party may,
under [Code of Civil Procedure] section 632, request the court to
issue a statement of decision explaining the basis of its
determination . . . . ‘Thereafter, under [Code of Civil Procedure]
section 634, the party must state any objection to the statement




                                 5
[of decision] in order to avoid an implied finding on appeal in
favor of the prevailing party.” (Id. at p. 59, quoting, In re
Marriage of Arceneaux (1990) 51 Cal.3d 1130, 1133 (Arceneaux).)
“Securing a statement of decision is the first step, but is not
necessarily enough, to avoid the doctrine of implied findings.
Litigants must also bring ambiguities and omissions in the
statement of decision’s factual findings to the trial court’s
attention—or suffer the consequences.” (Fladeboe, at p. 59.)
“The Arceneaux court explained the ‘clear implication’ of section
634 is that if a party fails to bring omissions or ambiguities in the
statement of decision’s factual findings to the trial court’s
attention, then ‘that party waives the right to claim on appeal
that the statement was deficient in these regards,’ . . . [and]
under Code of Civil Procedure section 634, the appellate court
will infer the trial court made implied factual findings favorable
to the prevailing party on all issues necessary to support the
judgment, including the omitted or ambiguously resolved issues.”
(Id. at pp. 59-60, citing Arceneaux, supra, 51 Cal.3d at pp. 1133-
1134; SFPP v. Burlington Northern & Santa Fe Ry. Co. (2004)
121 Cal.App.4th 452, 462; Tusher v. Gabrielsen (1998) 68
Cal.App.4th 131, 140.)
       Elisabetta failed to bring the omission or ambiguity in the
statement of decision (regarding the date of Elisabetta and
Marco’s initial discussion about the sale of the house) to the trial
court’s attention. Elisabetta therefore waived the right to
challenge this fact on appeal and this court should infer the trial
court made the implied factual finding that was favorable to
Marco⎯namely (consistent with Agreed Statement that Marco
was diagnosed with glaucoma in 2013 or 2014 and he later
communicated with Elisabetta regarding the sale of the house)




                                  6
the discussions took place after September 19, 2014, less than
four years prior to the date Marco filed his action against
Elisabetta. The majority does not address the substance of this
argument stating, “Marco does not argue the statute of
limitations does not bar his cause of action for partition because
these conversations occurred between September 19, 2014 and
December 31, 2014.” (fn. 6.) But it was not Marco’s burden to
prove the conversations occurred after September 19, 2014, it was
Elisabetta’s burden to prove they occurred before that date. It
was also Elisabetta’s burden to provide “an adequate record
affirmatively proving error.” (Arceneaux, supra, 51 Cal.3d at
p. 1133.) Because Elisabetta did not retain a court reporter and
did not provide the trial court with a summary for the first day of
trial, we do not know precisely how Marco described the details
surrounding his glaucoma diagnosis in 2013 or 2014. The trial
court had the benefit of hearing that testimony and consistent
with doctrine of implied findings, we must conclude the trial
court’s factual determination in favor of Marco was correct.
       Even if we had a record of all the testimony regarding
Elisabetta and Marco’s first discussions about the sale of the
house (which we do not), and even if all the evidence confirmed
that the discussions unequivocally took place no later than 2013
(which, based on the Agreed Statement, we know is uncertain),
there is still the issue of when Marco had actual knowledge that
Elisabetta repudiated their agreement. (Martin v. Kehl (1983)
145 Cal.App.3d 228, 238.) There was no testimony, and nothing
in the Agreed Statement, that established Elisabetta and Marco
ever agreed as to when the house would be sold. The trial court
also did not make a finding about that detail. In order “to
pinpoint the time of an alleged breach for purposes of the statute




                                7
of limitations, it is necessary to establish what it was the
defendant promised to do, or refrain from doing, and when its
conduct diverged from that promise.” (McCaskey v. California
State Automobile Assn. (2010) 189 Cal.App.4th 947, 958.) Given
all parties agreed Elisabetta would live in the house, take
responsibility for its maintenance and benefit from the income of
any tenants, and there was no agreement as to when, or under
what circumstances it would be sold, it is perhaps not surprising
that Elisabetta did not want to sell the house.4
      According to the Agreed Statement, Marco testified that
after he had glaucoma and he asked Elisabetta to sell the house,
Elisabetta “did not directly respond to Plaintiff, but said to
Mother that she [Elisabetta] would allow Plaintiff to take


4     Marco repeatedly referred to the property that he and
Elisabetta jointly purchased in 2012, and in which he had a 50
percent ownership interest, as Elisabetta’s house. Taken in
context it is clear when Marco referred to Elisabetta’s “home” or
“house” he was describing the place where Elisabetta lived and
was not denouncing his financial ownership of the property. He
also explained he agreed to contribute the $450,000 gift he
received from Rossi to Elisabetta’s home as an investment
because “The timing for me wasn’t right to acquire a house
because I was not in the right situation.” When asked “Did you
have anything to do with the remodeling, the buildout of the
rooms or the bathrooms or anything?” he responded, “No, because
at that point, Elisabetta was the manager of the house, and it
was her place. It was meant to be her place for the time being, so
she took care of full responsibility.” Marco was also asked, “Did
you ever ask your sister if she needed money for the operating
expenses of the house?” he said, “No, because again, she was fully
responsible [for] the house, and so she was earning money, and
also spending money, but she was also living in the house.”




                                8
$450,000 from Defendant’s part of her Mother’s inheritance when
Mother died to make things equitable.” (Agreed Statement at
p. 6.)5 While it is possible to interpret Elisabetta’s statement as a
repudiation of Marco’s interest, such an interpretation would be
viewing the facts below in the light most favorable to Elisabetta.
We, however, are compelled to view this statement in the light
most favorable to Marco and draw all reasonable inferences in
support of the trial court’s findings. (Citizens Business Bank v.
Gevorgian, supra, 218 Cal.App.4th at p. 613.) Through that lens
Elisabetta’s comment was not an unequivocal repudiation of their
oral agreement but was instead an acknowledgement that Marco
had a financial interest in the property. She recognized it would
be inequitable for Marco not to benefit from his $450,000
contribution and she was proposing an alternative solution to
honor the agreement without selling the house. There is little
doubt that Marco interpreted her behavior in that manner, as
evidenced by his email to her in 2018 when he wrote: “The
reason I’m writing to you is to bring up the subject once again of
our family home in Los Angeles and reset our family communion
of unconditional love and support . . . . I know this is an
emotional subject for us as every time I have brought it up over
the years, you have no desire to discuss it.” It was only when
Elisabetta responded to this email in 2018, and rejected Marco’s




5     This testimony occurred on the first day of trial when no
court reporter was present.




                                  9
interest in the house, that the trial court found Elisabetta
unequivocally repudiated her agreement with Marco.6
      It is for these reasons that I find Elisabetta has not met her
“‘almost impossible’” burden. The trial court’s decision should be
affirmed.



                               WISE, J.




6     Rossi and Marco, Elisabetta’s mother and brother--who
have known Elisabetta for the entirety of her life--both
interpreted Elisabetta’s words and conduct similarly; neither
believed Elisabetta unequivocally refused to share the house with
Marco until July 2018 when Elisabetta emailed Marco and said
she would not sell the property stating it was hers. The trial
court found Rossi and Marco, but not Elisabetta, credible. Given
the family history, it was reasonable for the court to rely on
Rossi’s and Marco’s interpretation and understanding of
Elisabetta’s behavior and conclude Elisabetta repudiated the oral
agreement in 2018. The evidence was sufficient to support that
finding.


      Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                10